    Case: 1:17-md-02804-DAP Doc #: 3203 Filed: 03/03/20 1 of 6. PageID #: 492012



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


                                                                  MDL NO. 2804
     IN RE: NATIONAL PRESCRIPTION OPIATE
                  LITIGATION                                      Civil No. 1:17-md-02804-DAP

                  This document relates to:                       HON. JUDGE DAN A. POLSTER
                         All Cases


           PLAINTIFFS’ RESPONSE IN OPPOSITION TO NOTICE BY CERTAIN
              DEFENDANTS REGARDING EX PARTE COMMUNICATIONS

        Plaintiffs hereby respond in opposition to the notice by certain defendants who wish to

“withdraw” their prior consent to “ex parte communications” by the Court or Special Masters

concerning settlement or any other aspect of this litigation.1 Plaintiffs submit that—after more

than two years of consenting to, and participating in, “ex parte” and other communications with

the Special Masters and the Court—these defendants have waived any right to withdraw their prior

consent.

        The facts in this case show a lengthy, two-year, history of settlement discussions—“ex

parte” and otherwise—among the parties, the Special Masters and the Court. The record also

shows that any, and all, so-called “ex parte” communications in aid of settlement or other aspects

of the litigation, were fully consented to by all the parties, including these defendants, and followed

procedures carefully established by the Court to ensure their ethical and procedural propriety.

        It is indisputable that from the inception of the litigation this Court has made clear to all

the parties the great importance and necessity of resolving the national opioid crisis, and has done

everything possible to encourage settlement discussions. In fact, in one of the Court’s earliest


1The defendants who have “withdrawn prior consent” to ex parte communications are AmerisourceBergen Drug
Corporation, Cardinal Health, Inc., and McKesson Corporation.
    Case: 1:17-md-02804-DAP Doc #: 3203 Filed: 03/03/20 2 of 6. PageID #: 492013



scheduling orders, the Court stated “it intends to explore early resolution with Counsel . . . and it

will discuss resolution with Counsel representing the various parties separately.”2

            The Court also issued an Appointing Order utilizing its inherent authority under Federal

Rule of Civil Procedure, Rule 53(b)(2)(B), to appoint Special Masters which clearly sets forth “the

circumstances, if any, in which the master may communicate ex parte with the court of a party.”

The Court’s Order set forth at great length the circumstances under which interactions and

communications among the Court, the Special Masters, and the parties would proceed, including

“ex parte” communications:

                   Communications with the Parties and the Court.

                   Rule 53(b)(2)(B) directs the court to set forth “the circumstances, if
                   any, in which the [Special Masters] may communicate ex parte with
                   the court or a party. The Special Masters may communicate ex parte
                   with the Court at their discretion, without providing notice to the
                   parties, regarding logistics, the nature of their activities,
                   management of the litigation, and other appropriate procedural
                   matters, and also to assist the Court with legal analysis of the parties’
                   submissions. The Special Masters may communicate ex parte with
                   any party or its attorney, as each Special Master deems appropriate,
                   for the purposes of ensuring the efficient administration and
                   management and oversight of this case, and for the purpose of
                   mediating or negotiating a resolution of part or all of any dispute
                   related to this case. The Special Masters shall not communicate to
                   the Court any substantive matter the Special Master learned during
                   an ex parte communication between the Special Master and any
                   party.3

           Moreover, the Court appointed, and the Defendants consented to, the appointment of

Francis McGovern, one of the preeminent practitioners and scholars in the fields of alternative

dispute resolution, products liability, and complex litigation, who has served successfully as a

Special Master in aid of the resolution through settlement of numerous high profile complex



2
    See Doc. #4, Minutes of Teleconference and Scheduling Order, December 14, 2017.
3
    See Doc. # 69, Appointment Order.

                                                        2
    Case: 1:17-md-02804-DAP Doc #: 3203 Filed: 03/03/20 3 of 6. PageID #: 492014



litigations. In his role as Special Master, Professor McGovern was deeply involved in efforts to

resolve this litigation through discussion and communications with the parties and the Court.

Tragically, and a great loss for the bar, the Court, and this litigation, Professor McGovern passed

away on February 15, 2020. Professor McGovern’s expertise, wisdom, and integrity is now no

longer available to aid in the resolution of this complex and important litigation.

         The Court also very early on established a “settlement track” to run on a parallel track with

a “litigation track,” and thereafter undertook extensive efforts to assist the parties and the Special

Masters regarding both tracks, including overseeing and assisting with negotiations directed at

achieving global resolution of all opioid litigation.4

         Defendants have already failed in their efforts to obtain recusal of this Court based on its

“preference for a settlement and his participation in settlement negotiations despite being

responsible for crafting any abatement remedy.”5 The Sixth Circuit denied the writ as moot and

confirmed “Judges in complex litigation are encouraged to pursue and facilitate settlement early

in a variety of ways.”6 And, more specifically, they also have failed in obtaining an Order granting

their December 3, 2019 Motion for Order Prohibiting Ex Parte Communications.7

         Under these circumstances, for these Defendants to now seek to withdraw their consent to

the Court’s carefully crafted procedures governing communications between the Court, the Special

Masters, and the parties, is most unfortunate and places a tremendous burden on, and creates an

impediment to, the settlement discussions and resolutions of the many issues in the litigation.




4
  See Opinion and Order, Doc. # 2676, pp. 5, 6 (setting forth the Court’s efforts with the parties and the Special
Masters on both tracks).
5
  See Case 19-3935, Dkt. No. 9-2 at 4 (6th Circuit Oct. 10, 2019).
6
  Id. (Citing Manual on Complex Litigation 13.1, pp. 167-68 (4th ed. 2004)).
7
  See Pharmacy Defendants’ Motion for Order Prohibiting Ex Parte Communications, Doc. # 2963.

                                                           3
    Case: 1:17-md-02804-DAP Doc #: 3203 Filed: 03/03/20 4 of 6. PageID #: 492015



           These Distributor Defendants and others have taken, appropriately, full advantage of the

court’s engagement, consenting to ex parte communications, which are essential to developing

effective resolutions in this most complex of litigations arising from an unprecedented public

health crisis. Only now, over two years later, after these Defendants have reached an incomplete

deal purportedly supported by some Attorneys General, opposed by many others, and considered

still insufficient by the Plaintiffs’ Executive Committee, do they decide, abruptly and strategically,

to cut off the very communications that were essential in getting them to this point. This is not the

expression of any legal or ethical principal or concern. It is gamesmanship.

           It is also notable the Defendants have cited no case law in their notice which supports any

right to give notice of waiver of consent at this late date and under these circumstances. Further,

they have cited no factual basis to demonstrate the Court has violated any ethical or procedural

strictures regarding ex parte communication, and have failed in all their efforts to obtain recusal

of the Court based on any bias.8 Moreover, given the Court’s inherent authority and discretion

under Fed. R. Civ. P. 53 and the careful craftsmanship of the Appointing Order, it is clear the Court

is not now, nor would it be in the future, in violation of the Code of Conduct for United States

Judges, Canon 3.

           Plaintiffs submit these Defendants have waived any right to withdraw their prior consent

to ex parte communications as presently permitted under the Appointing Order and as established

under the Orders and procedures of this Court. This is not the time for the parties, unilaterally or

otherwise, to cut off important channels of communication with the Court and Special Masters

while lives are at stake and the more than 2,000 plaintiffs continue to suffer the effects of the

opioid epidemic for which remedy is sought in this MDL. Plaintiffs respectfully submit that the



8
    See Doc. # 2676, Opinion and Order (September 26, 2019) (denying Defendants’ Motion to Disqualify).

                                                         4
 Case: 1:17-md-02804-DAP Doc #: 3203 Filed: 03/03/20 5 of 6. PageID #: 492016



Court can and should exercise its case management authority and broad discretion to continue to

provide appropriate channels for resolution-oriented communications.

                                                   Respectfully submitted,

                                                   /s/Paul J. Hanly, Jr.
                                                   Paul J. Hanly, Jr.
                                                   SIMMONS HANLY CONROY
                                                   112 Madison Avenue, 7th Floor
                                                   New York, NY 10016
                                                   (212) 784-6400
                                                   (212) 213-5949 (fax)
                                                   phanly@simmonsfirm.com

                                                   Joseph F. Rice
                                                   MOTLEY RICE
                                                   28 Bridgeside Blvd.
                                                   Mt. Pleasant, SC 29464
                                                   (843) 216-9000
                                                   (843) 216-9290 (Fax)
                                                   jrice@motleyrice.com

                                                   Paul T. Farrell, Jr., Esq.
                                                   FARRELL LAW
                                                   422 Ninth Street
                                                   Huntington, WV 25701
                                                   (304) 654-8281
                                                   paul@farrell.law

                                                   Plaintiffs’ Co-Lead Counsel


                                                   /s/Peter H. Weinberger
                                                   Peter H. Weinberger (0022076)
                                                   SPANGENBERG SHIBLEY & LIBER
                                                   1001 Lakeside Avenue East, Suite 1700
                                                   Cleveland, OH 44114
                                                   (216) 696-3232
                                                   (216) 696-3924 (Fax)
                                                   pweinberger@spanglaw.com

                                                   Plaintiffs’ Liaison Counsel




                                              5
  Case: 1:17-md-02804-DAP Doc #: 3203 Filed: 03/03/20 6 of 6. PageID #: 492017




                                    CERTIFICATE OF SERVICE

      I hereby certify that on March 3, 2020, I electronically filed the foregoing with the Clerk of Court

by using the CM/ECF system. Copies will be served upon counsel of record by, and may be obtained

through, the Court CM/ECF system.


                                                          /s/Peter H. Weinberger
                                                          Peter H. Weinberger




                                                   6
